DETAILED ACTION
This action is in response to the RCE filed 11 March 2021.
Claims 1, 3, 5–9, 11, and 14–17 are pending. Claims 1 and 9 are independent.
Claims 1, 3, 5–9, 11, and 14–17 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 11 March 2021 has been entered.
Response to Arguments
The objection to the title is withdrawn in light of the amendment and accompanying arguments (remarks, p. 10).
The objection to the drawings is withdrawn in light of the replacement sheets and accompanying arguments (remarks, p. 10).
Regarding the rejections under § 112, the previous rejections are withdrawn in light of the amendments, but the amendments raise new issues, and therefore the claims are again rejected under § 112.
Regarding the prior art rejections, Applicant’s arguments have been considered, but they are not persuasive.
Applicant argues that Yates does not teach generating a “question paper” based on all of the various claimed parameters (remarks, p. 17, p. 22, p. 24). In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Yates was not, and is not, cited as disclosing all of the claimed parameters. Instead, Yates teaches generating an assessment based on some of the claimed parameters, and in combination with the teachings of the other references, the use of all of the claimed parameters to generate a “question paper” is made obvious.

Applicant further argues that Yates does not teach generating a “question paper” based on a set of first pre-defined parameters and a mode selected by a user (remarks, p. 19). However, Yates explicitly teaches that the user can generate a new assessment [“without template”] or reuse an existing assessment [“with template”]. Manos further teaches that an existing test can be selected for reuse based on various parameters (see updated rejection below).
Applicant further argues that Yates does not teach manually selecting questions based on a set of first and second pre-defined parameters (remarks, p. 24). The claim did not, and does not, recite “manually selecting” questions. Instead, the claim recites “entering a plurality of questions manually by the first user based on the selected semi-automatic mode by the first user”. Regardless, Yates teaches that the user may manually input questions either by scanning a paper or by creating new ones electronically (Yates, ¶ 39). Applicant mischaracterizes the teachings of the reference as “external tools”, however Yates states that the question creation tools are “on the website”, i.e. the system itself, which uses a web interface (Yates, ¶¶ 30–33).
Applicant further argues that Yates does not teach questions that “are directly generated and provided to the students without any manual intervention of the first user or the educator” (remarks, p. 24). This is not 
Applicant further argues that Yates does not teach automatic grading (remarks, p. 26). However, Yates explicitly teaches that the assessments are automatically graded either by scanning of answer sheets having, e.g. bubbles for indicating answers, in the case of paper tests (Yates, ¶¶ 51–56, 71–77) or automatically based on answers received on a computer, in the case of online tests (Yates, FIG. 2). Yates teaches that certain types of questions, such as subjective long-answer questions, are graded manually by an instructor (Yates, ¶ 54) but the claim also recites grading questions manually: assessing the responses obtained from the plurality of second users, wherein the assessment is validated automatically […] and manually by the first user by providing manual remarks and marks associated with each question.
Applicant further argues that Manos does not teach the various parameters for which it was cited, but does not state which specific parameters or why (remarks, p. 29–30). Applicant emphasizes the newly-amended parameter “a board associated with an education system”, and Manos teaches that questions may be approved by a board, such as that for the New York State Math and Physics Regents exam (Manos, ¶ 46) which is widely known to be the Board of Regents of the New York State Education Department. Applicant further argues that Manos does not teach “the aspect of selecting questions based on knowledge and understanding, remembering, [analyzing], logical thinking”, that Manos sic]”, none of which is reflected in the claims.
Applicant further argues that Maddux does not teach “a total time”, which is no longer recited in claim 1. Applicant states that in Maddux, “time is fixed first and later question[s] are populated in accordance with the time”. It is unclear how this differs from the claimed invention; assuming “a total” is intended to be “a total time” in amended claim 1, this parameter is one of the “first pre-defined parameters” specified prior to “fetching a plurality of questions” and “producing the question paper”.
Applicant further argues that Yates/Manos/Maddux does not teach various aspects of claim 1, emphasizing the portion describing one or more parameters comprising “[a] number of questions of a selected type of question to be included from a corresponding chapter, mark[s] associated with each question type and a section under which the specified number of questions of the selected question type and marks can be incorporated from the selected chapter”. This limitation is indefinite under § 112 (see new rejections below), however Manos teaches generating worksheets, exams, or quizzes [“question papers”] (Manos, ¶ 27) based on parameters including chapter(s) of a textbook (Manos, ¶¶ 7, 18, 42), type(s) of questions, overall number of questions, and number of questions per type (Manos, ¶¶ 10, 27, 42, FIG. 8).
Claim Objections
Claims 1, 3, 5–9, 11, and 14–17 are objected to because of the following informalities:
Claims 1 and 9 both use the terms “with-template mode”, “with template mode”, “without-template mode”, and “without template mode”, i.e. inconsistently use a hyphen within these terms.
Claims 1 and 9 are missing the closing quotation marks around “without-template mode” (claim 1, line 5; claim 9, line 8).
Claim 1 repeats the clauses starting with “wherein the ‘without template mode’ comprises…” and “wherein in the fully automatic mode…”
Claims 1 and 9 both misspell “parameters” as “paramaters” within the “fully automatic mode” clause.
Claim 1 recites “wherein the set of second predefined parameters comprises a total, a maximum marks…” It appears “total” should instead read “total time” based on previous versions of the claims, as well as claim 9 as currently amended.
Claim 1 contains a typo, “tpe” [type] on page 4, line 5.
Claims 3, 5–8, 11, and 14–17 incorporate their respective parent claims and therefore are objected to for the same reasons.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 5–9, 11, and 14–17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 9 recite selecting at least one mode from among a plurality of modes, wherein at least one of the plurality of modes comprises a “with-template” mode and a “without-template mode[“] to generate the question paper. The use of “at least one of” in combination with two different items makes it unclear whether the plurality of modes comprises one or both of the “with-template mode” and “without-template mode”.
Claims 1 and 9 recite providing a set of first predefined parameters within the clause for the “with template mode”. However, claims 1 and 9 further recite the set of first pre-defined parameters within the clause for the “without template mode”. The two modes are separate, and therefore “the set of first pre-defined parameters” lacks antecedent basis, as the parameters are only recited as having been provided by the user in the “with template mode” clause.
Claims 1 and 9 recite [a] number of questions of a selected type of question to be included from a corresponding chapter. There is no antecedent basis for “chapter”, i.e. there is no mention of a book or other document of which the chapter is a part.
Claims 1 and 9 recite a section under which the specified number of questions of the selected question type and marks can be incorporated from the selected chapter. There is no antecedent basis for “the selected chapter” as there is no mention of a chapter being selected.
Claims 1 and 9 recite wherein the set of first pre-defined parameters comprises […] question characteristics comprising a knowledge, understanding and skills, application. It is unclear whether these characteristics are four separate items, two separate items, or otherwise. Based on Applicant’s FIG. 4, it appears this should read “question characteristics comprising ‘knowledge & understanding’ or ‘skills & application’”.
Claims 1 and 9 recite wherein the set of first pre-defined parameters comprises […] difficulty level of the questions comprising easy and difficult along with the source of the questions. It is unclear whether the “difficulty level” and the “source” are separate parameters.
Claims 2–8 depend from claim 1, and therefore are rejected for the same reasons.
Claims 11 and 14–17 depend from claim 9, and therefore are rejected for the same reasons.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 5–9, 11, and 14–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yates et al. (US 2003/0180703 A1) [hereinafter Yates] in view of Manos (US 2005/0255438 A1) and Maddux (US 2004/0267607 A1).
Regarding independent claim 1, Yates discloses [a] method for generation and assessment of a question paper, the method comprising steps of: Providing a test and grading the answers (Yates, ¶ 10).	selecting at least one mode from among a plurality of modes, wherein at least one of the plurality of modes comprises a “with-template mode” and a “without-template mode to generate the question paper, An educator creates a new assessment by selecting students automatically, based on a particular educator (Yates, ¶ 37). The educator can also re-use an existing assessment (Yates, ¶¶ 45–50).	wherein the “with template mode” comprises a fully automatic programmed mode, […], An existing assessment may be re-used (Yates, ¶¶ 45–50).	wherein the “without template mode” comprises a fully automatic mode and a semi-automatic mode, An educator creates a new assessment by selecting students automatically or manually (Yates, ¶ 37). 	wherein in the fully automatic mode, a template is automatically created in runtime based on a set of second pre-defined parameters and the set of first pre-defined parameters, The educator selects the curricular category, e.g. math, and the number and type of questions (Yates, ¶ 38). The number of points [marks] for questions can be set (Yates, ¶ 67). The assessment has a number of sections with different types of questions (Yates, fig. 5A–5B). The question types may be objective or subjective (Yates, ¶¶ 54–55).	wherein the “without template mode” comprises a fully automatic mode and a semi-automatic mode, [This is a duplicate clause; see above.]	wherein in the fully automatic mode, a template is automatically created in runtime based on a set of second pre-defined parameters and the set of first pre-defined parameters, [This is a duplicate clause; see above.]	wherein in the semi-automatic mode, the template is created based on one or more parameters comprising number of questions of a selected type of question […]; An assessment may be created based on a number of questions of a particular type (Yates, ¶ 38).	wherein the set of first pre-defined parameters comprises a board associated with an education system, a class, a subject, name of the question paper, question characteristics comprising a knowledge, understanding and skills, application, […], wherein the set of second predefined parameters comprises […], a maximum marks, a number of sections wherein the section includes a number of questions associated with a question type, wherein each question is tagged with a mark, wherein the question tpe includes an objective type, a subjective type and a paragraph type; Assessments are created based on a group of students, such as a class (Yates, ¶ 37); a curricular category [subject] (Yates, ¶ 38); a question type (Yates, ¶ 39); and a name of the test and point values [marks] (Yates, ¶ 47). The questions may test either “knowledge/understanding”, e.g. a factual question, or “skills/application”, e.g. solving a particular math problem (Yates, FIGs. 5A and 5B).	fetching a plurality of questions automatically from a repository based on the selected at least one mode from among the plurality of modes selected by the first user; The questions are picked from an “Instructional Databank” [repository] based on the parameters selected by the educator (Yates, ¶ 39).	entering a plurality of questions manually by the first user based on the selected semi-automatic mode by the first user; The educator can edit or add questions, either by scanning questions from paper or using web tools (Yates, ¶ 39).	producing the question paper based on the selected at least one mode by the first user; The assessment is readied for the students after the educator finishes the question selections (Yates, ¶ 44).	obtaining a plurality of responses associated with the questions from a plurality of second users wherein the responses are aligned with at least one or more question types; The answers may be collected using paper sheets (Yates, ¶¶ 52–54) or HTML pages delivered to student computers (Yates, ¶ 35).	assessing the responses obtained from the plurality of second users, wherein the assessment is validated automatically based on matching of the question with responses from the repository and manually by the first user by providing manual remarks and marks associated with each question. The answer sheets are scored by scanning them and comparing the answers to an answer sheet, and the results are stored in a database (Yates, ¶¶ 55–56, 69–79). The educator personally grades/scores subjective question types and marks the correctness and point numbers on the answer sheet (Yates, ¶¶ 54, 67).
Yates teaches selecting criteria such as students or a class, or question type, but does not expressly teach various other criteria. However, Manos teaches:	wherein the “with template mode” comprises a fully automatic programmed mode, wherein in the fully automatic programmed mode of the “with template mode” a first user selects a pre-defined template to generate the question paper by providing a set of first predefined parameters An existing document can be selected and re-used based on parameters such as the document name and subject area (Manos, ¶¶ 27, 29).	wherein in the semi-automatic mode, the template is created based on one or more parameters comprising number of questions of a selected type of question to be included from a corresponding chapter, mark associated with each question type and a section under which the specified number of questions of the selected question type and marks can be incorporated from the selected chapter; A test [“question paper”] can be created based on chapters from a textbook and question types, including a number of questions per each type (Manos, ¶¶ 26, 42).	wherein the set of first pre-defined parameters comprises a board associated with an education system, a class, a subject, name of the question paper, […], difficulty level of the questions comprising easy and difficult along with the source of the questions, […] a number of sections wherein the section includes a number of questions associated with a question type, wherein each question is tagged with a mark, wherein the question tpe includes an objective type, a subjective type and a paragraph type A document, such as a quiz, exam, or worksheet, is generated based on criteria including a textbook, a grade [class], one or more subjects, a level of difficulty, question source, a document name, and question types (Manos, ¶¶ 10, 26, 27, 42). The questions may be approved by a board, e.g. the New York State Board of Regents (Manos, ¶ 46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Manos with those of Yates. One would have been motivated to do so in order to reduce the time required to generate assessments (Manos, ¶ 9).
Yates/Manos teaches various question attributes, but does not expressly teach a total time. However, Maddux teaches:	a total [time] In a system for generating assessments, each question has a time allotment (Maddux, ¶ 56). The test maker can input a target length for the test/assessment, and the system selects questions having time allotments that sum to approximately the target time (Maddux, ¶ 64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the 
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the plurality of questions retrieved from the repository is associated with a difficulty level, a question type, and a question characteristic. Each question has a type, such as multiple choice, short answer, or long answer (Yates, ¶¶ 40–43). The questions are also associated with a curricular category (Yates, ¶¶ 13, 25). In a system for generating quizzes, worksheets, exams, etc. a teacher may select questions by criteria including the level of difficulty (Manos, ¶¶ 27, 42).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein based on the assessment, a performance report is generated corresponding to each of the plurality of second users. The educators can access various reports, etc. (Yates, ¶¶ 82–88) including performance bands into which each student falls based on their assessment (Yates, ¶ 86).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the responses are validated automatically for the objective question type based on matching of the question with responses from the repository. The answers for objective questions are provided by the student on the answer sheet, which is scanned and scored electronically (Yates, ¶¶ 54–56).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the responses are validated manually by the first user for the subjective and paragraph question type by entering marks and providing remarks associated with each of the plurality of questions. The answers for subjective questions are written by the student on the answer sheets, and the educator grades and scores them personally using a number of points [remarks] and enters the results by filling the answer sheet bubbles [marks] (Yates, ¶¶ 54, 67).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation and assessment of question paper is based on a customized method. The assessments [question papers] may be customized to a group of students (Yates, ¶ 53). The system may be accessed through custom software (Yates, ¶ 30).
Regarding independent claim 9, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 11, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation module is configured to receive the set of first pre-defined parameters and the set of second pre-defined parameters and the selected mode from among the plurality of modes. Educators use a web interface to interact with the system, e.g. entering data (Yates, ¶¶ 30–34).
Regarding dependent claim 14, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation module is configured to fetch the plurality of question from the stored repository. The questions are picked from an “Instructional Databank” [repository] based on the parameters selected by the educator (Yates, ¶ 39).
Regarding dependent claim 15, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation module is further configured to provide the question paper to at least one second user device. The student may take the test using a computer that connects to the server (Yates, ¶ 35).
Regarding dependent claim 16, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the assessment module is configured to receive responses from at least one second user device. The answers may be collected using HTML pages delivered to student computers (Yates, ¶ 35).
Regarding dependent claim 17, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the report generation module is configured to generate the performance reports for each of the plurality of second user. Student performance can be viewed individually (Yates, ¶ 88).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176